2:19-cv-03456-BHH-KDW   Date Filed 12/12/19   Entry Number 1   Page 1 of 8




                                                   2:19-cv-3456-BHH-BM
2:19-cv-03456-BHH-KDW   Date Filed 12/12/19   Entry Number 1   Page 2 of 8
2:19-cv-03456-BHH-KDW   Date Filed 12/12/19   Entry Number 1   Page 3 of 8
2:19-cv-03456-BHH-KDW   Date Filed 12/12/19   Entry Number 1   Page 4 of 8
2:19-cv-03456-BHH-KDW   Date Filed 12/12/19   Entry Number 1   Page 5 of 8
2:19-cv-03456-BHH-KDW   Date Filed 12/12/19   Entry Number 1   Page 6 of 8
2:19-cv-03456-BHH-KDW   Date Filed 12/12/19   Entry Number 1   Page 7 of 8
2:19-cv-03456-BHH-KDW   Date Filed 12/12/19   Entry Number 1   Page 8 of 8
